           Case 1:19-cv-04389-VEC Document 35 Filed 09/30/20 Page 1 of 3
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 9/30/2020
 -------------------------------------------------------------- X
 1979 FAMILY TRUST LICENSOR, LLC                                :
 and ROCKEFELLER & CO. LLC,                                     :
                                                                :
                                              Plaintiffs,       :
                                                                :   19-CV-4389 (VEC)
                            -against-                           :
                                                                :         ORDER
 MEHAL J. DARJI aka MEHAL                                       :
 ROCKEFELLER and ROCKEFELLER                                    :
 MANAGEMENT CO.,                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 14, 2020, the Court granted Plaintiffs’ motion seeking entry of

an order finding Defendants in contempt for violating the Court’s prior default judgment (Dkt.

31);

        WHEREAS on September 21, 2020, Plaintiffs moved for an award of attorneys’ fees and

costs totaling $17,633.26 incurred in connection with preparing and filing the motion (Dkt. 32);

        WHEREAS on September 22, 2020, the Court denied Plaintiffs’ application and directed

Plaintiffs to submit detailed billing records in support of its motion for attorneys’ fees and costs.

The Court also noted that the purported number of hours Plaintiffs’ counsel spent on this case

was excessive (Dkt. 33);

        WHEREAS on September 28, 2020, Plaintiffs submitted a revised motion for attorneys’

fees and costs seeking an award of $12,282.99 (Dkt. 34);

        IT IS HEREBY ORDERED THAT: Plaintiffs’ motion is GRANTED IN PART. The

Court awards Plaintiffs $11,371.59 in attorneys’ fees and costs.




                                                   Page 1 of 3
           Case 1:19-cv-04389-VEC Document 35 Filed 09/30/20 Page 2 of 3




        Courts in this district typically approve paralegal hourly rates between $150 and $200.

See e.g., Latin Am. Music Co., Inc. v. Spanish Broad. Sys., Inc., No. 13-CV-1526, 2020 WL

2848232, at *7 (S.D.N.Y. June 1, 2020) (noting that judges in this district generally approve

paralegals’ hourly rates of $150 to $200 in copyright cases.); Vaigasi v. Solow Mgmt. Corp., No.

11-CV-5088, 2017 WL 3868990, at *4 (S.D.N.Y. Sept. 5, 2017) (holding “that a reasonable

hourly rate for the paralegals and filing clerk is $125.00.”); Dimopoulou v. First Unum Life Ins.

Co., 13-CV-7159, 2017 WL 464430 at *3 (S.D.N.Y. Feb. 3, 2017) (“this district typically awards

[paralegal] rates not to exceed $200 per hour”); TufAmerica Inc., v. Diamond, 12-CV-3529, 2016

WL 1029553 at *6 (S.D.N.Y. Mar. 9, 2016) (“Recent cases in this district suggest that the

prevailing rate for paralegals is between $100 and $200 per hour.”); Capitol Records, Inc., v.

MP3tunes, LLC, 07-CV-9931, 2015 WL 7271565 at *4 (S.D.N.Y. Nov. 12, 2015) (describing

$200 hourly rate for non-attorney personnel as “the high end of rates typically approved in this

District.”); Broad. Music, Inc. v. Pamdh Enterprises Inc., No. 13-CV-2255, 2014 WL 2781846,

at *6–7 (S.D.N.Y. June 19, 2014) (approving hourly rates of $200 for paralegal with 13 years’

experience, and $160 for paralegal with two years’ experience). 1

        Three paralegals assisted in the preparation of Plaintiffs’ motion for contempt, working a

combined total of 8.7 hours. Weinberger Decl., Dkt. 34 at 3. The paralegals’ hourly billing rates

range from $315.00 to $330.00. Id. The Court finds these rates to be inflated and reduces the

hourly rates to $175.00. A reduction in the paralegals’ hourly rate is also warranted because

Plaintiffs did not provide “the qualifications of the paralegals” who worked on this motion.

Vaigasi, 2017 WL 3868990, at *5; see also Yea Kim v. 167 Nail Plaza, Inc., No. 05-CV-8560,


1
         See also Sub–Zero, Inc., v. Sub Zero NY Refrigeration & Appliances Servs., Inc., No. 13-CV-2548, 2014
WL 1303434, at *8-9 (S.D.N.Y. Apr. 1, 2014) (collecting cases and approving a rate of $200 for a paralegal);
GAKM Res. LLC v. Jaylyn Sales Inc., No. 08-CV-6030, 2009 WL 2150891, at *8 (S.D.N.Y. July 20, 2009)
(adopting report and recommendation approving a $195 hourly rate for paralegals).


                                                  Page 2 of 3
           Case 1:19-cv-04389-VEC Document 35 Filed 09/30/20 Page 3 of 3




2009 WL 77876 at *9 (S.D.N.Y. Jan. 12, 2009) (reducing paralegal rates where no information

was provided to the court regarding their backgrounds); Tlacoapa v. Carregal, 386 F. Supp. 2d

362, 370 (S.D.N.Y. 2005) (reducing paralegal rate where limited information was provided

regarding paralegals' qualifications and the nature of their work). After reducing the paralegals’

hourly rates, the Court awards Plaintiffs’ $10,815.70 in attorneys’ fees 2 and $555.89 for costs

and expenses, totaling $11,371.59.

         Consistent with the Court’s prior order, no later than October 30, 2020, Defendants must

pay Plaintiffs a total of $11,371.59. See Dkt. 31.



SO ORDERED.
                                                               _________________________________
Date: September 30, 2020                                        VALERIE CAPRONI
      New York, NY                                              United States District Judge




2
         After reducing the paralegals’ hourly rates to $175.00, the resulting attorneys’ fees totaled $15,451.00. The
Court then reduced that total by 30% as agreed by Plaintiffs. See Dkt. 34 at 4 (“Plaintiffs have agreed to seek
attorneys’ fees at a discounted rate of thirty percent (30%)”).


                                                    Page 3 of 3
